Citation Nr: 1217675	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to retroactive additional compensation benefits for two dependent children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September and October 2009 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

In October 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  On August 29, 1988, the RO received the Veteran's original claim of service connection for posttraumatic stress disorder (PTSD) along with birth certificates for Z.M. and J.M.

2.  The Veteran initially became eligible to receive additional benefits for dependents following an April 2002 rating decision that increased the evaluation for his service-connected PTSD to 30 percent, effective November 22, 2000. 

3.  The Veteran was informed in an April 2002 letter that he needed to complete VA Form 21-686c "Declaration of Status of Dependents" before additional benefits for dependents could be paid and that this information needed to be received within one year of the date of the letter.  He did not file a notice of disagreement (NOD).

4.  In a VA Form 21-686c "Declaration of Status of Dependents" received on June 20, 2006, the Veteran listed his spouse as a dependent; he did not list any dependent children.

5.  The Veteran submitted birth certificates for Z.M. and J.M. on August 14, 2009.

6.  A completed VA Form 21-686c "Declaration of Status of Dependents" listing Z.M. and J.M. as dependent school children with social security numbers was not received by the RO until September 4, 2009.


CONCLUSION OF LAW

Entitlement to retroactive additional compensation benefits for dependent children Z.M. and J.M. is not warranted.  38 U.S.C.A. §§ 101, 1115, 5110, 5111, 7105 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.158, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law and VCAA notice is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, because this claim is being denied as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required. 

However, even if VA had an obligation to provide the Veteran with 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, the Board finds that it met this obligation because the Veteran was informed by letter dated in April 2002 of the information he needed to provide in order to be paid additional compensation benefits for dependent children. 

II.  Analysis

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and child, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2011).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim, (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2011).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1) (2011).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1) (2011).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2) (2011). 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158 (2011).

Time limits for filing may be extended in some cases on a showing of "good cause."  Where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b) (2011). 

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1) (2011).

In August 1988, a VA Form 21-526 "Veteran's Application for Compensation or Pension" was received from the Veteran.  On that form, he listed Z.M. as his son and indicated that he was born in September 1983.  He also listed J.M. as his daughter and indicated that she was born in September 1984.  The Veteran submitted copies of birth certificates for both children.  Social Security numbers were not listed on the form. 

In a June 1989 rating decision, the RO granted service connection for malaria (noncompensable) and PTSD (10 percent), effective August 29, 1988.

In June 2001, the Veteran's claim for an increased rating for PTSD was received.

In September 2001, Z.M. attained the age of 18 years.  

In April 2002, the RO increased the disability evaluation for PTSD to 30 percent,  effective November 22, 2000.  In a letter dated April 30, 2002, which accompanied the rating decision, the Veteran was informed that the information regarding his dependents was not complete.  He was instructed to complete VA Form 21-686c "Declaration of Status of Dependents" before additional benefits for dependents could be paid, and informed that this information needed to be received within one year of the date of the letter.  The claims file does not contain evidence that the April 2002 notice letter was returned to VA undelivered.  The Veteran has since testified that if he had received the form, he would have completed it and returned it to VA.

In September 2002, J.M. attained the age of 18 years.

On June 30, 2006, the RO received a completed VA Form 21-686c "Declaration of Status of Dependents" from the Veteran that only listed his spouse as a dependent.  He did not list any dependent children on the form - that section was left entirely blank. 

In September 2006, Z.M. attained the age of 23 years.

In a November 2006 rating decision, the RO granted service connection for tinnitus and awarded a 10 percent evaluation.  The Veteran's combined rating became 40 percent, effective June 30, 2006.  In a letter dated November 17, 2006, which accompanied the rating decision, the Veteran was informed that he was being paid as a single veteran with no dependents.

In September 2007, J.M. attained the age of 23 years.

In a VA Form 21-4138 "Statement in Support of Claim" received by the RO on August 14, 2009, the Veteran requested "retroactive payment for my dependents."  He wrote "I had provided my dependent's information on several occasions but I have been being paid as a single veteran with no dependents."  The Veteran submitted copies of birth certificates for Z.M. and J.M.  

On September 4, 2009, the RO received a completed VA Form 21-686c "Declaration of Status of Dependents" from the Veteran that listed Z.M. and J.M. as dependents.  He provided their Social Security numbers as well as checked that they were his biological children and attending school.

Based on the evidence of record, the Board finds that retroactive entitlement to additional compensation benefits for two dependent children (Z.M. and J.M.) may not be granted.  The regulations provide that the Veteran had until April 2003 - one year from the date of his award notification in April 2002 - to submit the additional form and information requested by the RO.  A form requesting that Z.M. and J.M. be included as dependents was not received until September 2009, more than six years after the time he had to provide this information to the RO had run.  Moreover, neither the Veteran nor his representative claim, and the record does not show, that during the one-year period he requested an extension of time to provide this information.  Therefore, because the form listing Z.M. and J.M. as dependents was received by the RO more than one year after the April 2002 notice letter, the Board finds that award of additional compensation may only be effective from the date that application was received if otherwise legally allowable.  See 38 C.F.R. § 3.400 (2011).  (The Board notes, however, that both children were over 23 years old by the time the Veteran provided the RO with the required notice.  Therefore, no benefits could be awarded.  See 38 C.F.R. § 3.57 (2011).)

The Veteran contends that VA knew he had children at the time of the April 2002 rating decision.  The Board observes that at the time of the April 2002 rating decision the claims file already contained copies of birth certificates of Z.M. and J.M. that had been submitted in 1988.  However, this was before the Veteran was eligible for receipt of additional compensation based on dependents.  In any event, the birth certificates submitted in 1988 cannot serve to verify dependent status 14 years later.  Furthermore, as discussed above, not only was the information he provided about both children incomplete in 1988 (i.e., he did not provide their Social Security numbers), the Veteran was clearly informed that he needed to provide the requested information pertaining to his claimed dependents within one year of the award date for any additional compensation to be paid, i.e., by April 2003.  The Veteran did not file an NOD with respect to this decision.  He did not submit the required form and accompanying documentation for the children to be considered as dependents until more than six years after the time he had to provide this information to the RO had run, at which time they were over 23 years of age.  

In summary, the Board finds that the law is dispositive.  As a matter of law, the Board finds that there is no entitlement to the payment of retroactive additional compensation benefits for two dependent children (Z.M. and J.M.) because the Veteran failed to provide the required information in the time set forth by regulation.  See Sabonis, 6 Vet. App. at 430.  Therefore, the claim is denied. 


ORDER

Entitlement to retroactive additional compensation benefits for two dependent children is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


